Title: To John Adams from Tench Coxe, 22 March 1797
From: Coxe, Tench
To: Adams, John



March 22d. 1797.

Mr. Coxe has the honor respectfully to enclose to the President the principal letter from his brother. There were several others of nearly the same date, but they were of no consequence in a public view, but as they went to confirm parts of the letter of the 26th November.
It appears to have been the opinion of Mr. D. W. Coxe that very advantageous operations against the Spanish Dominions were so seriously in view as to render a peace utterly improbable.  It is not doubted he meant the Colonies of Spain. Of these Louisiana was always desireable to Britain on account of West India supplies. The loss of this country has rendered it more important to them. Recession of it by Spain to France would quicken their anxieties for Louisiana. Genl. Simcoe has been transfer’d from upper Canada to the Vicinity of the Gulf of Mexico. He is said to have a very extensive knowledge of the N. A. Indians & of their Territory. No British Commandant, so well informed for an expedition against Spanish North America, occurs. This remark extends to any possible views upon Santa Fe.  The idea of a movement from Canada, which would involve an infringement of the Neutral Territory of the U.S. appears to be utterly improbable, tho well calculated to draw off the Troops from the vicinity of New Orleans, as a feint.  An Indian Movement headed by  British people seems all that is possible to be originated thro the Governors of the Canadas.
